DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

ALLOWABLE CLAIMS
	Claims 1-11 and 20-21 are allowable over the prior art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2022 was filed after the mailing date of the Notice of Allowance on 04/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Belau et al. (Pub. No.: US 2006/0089616 A1) which discloses an ear comprising a first bonding region (bonds disposed at attachment area 76) and a third bonding region (bonds disposed at fastener attachment area 61) wherein the first and third bonding regions have different bond densities. However, Belau fails to disclose that the first bonding region and the third bonding region are disposed on first and second inelastic regions, respectively. Further, Belau discloses that the ear comprises two nonwoven facings with an elastomeric film laminated in between (¶ 0060, ln. 6-13) and does not suggest or make obvious the ear comprising inelastic regions. 
Accordingly, claim 1 and it’s dependents, claims 2-11, are allowable over the prior art.
Claim 20 recites an ear comprising a first pattern that matches a fastener pattern. Belau fails to disclose this limitation. 
Accordingly, claim 20 is allowable over the prior art.
Claim 21 recites a first bonding region disposed on the inelastic region and a second bonding region disposed on an elasticized region, wherein the first bond density differs from the second bond density. Belau fails to disclose an inelastic region and thus fails to disclose a first bonding region disposed on the inelastic region and further wherein the first bond density differs from the second bond density.
Accordingly, claim 21 is allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781